DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 16, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenbeck (US 2017/0182760 A1), in view of Ding et al. (US 2016/0340507 A1) (“Ding”), Pilpel (US 2010/0279060 A1), and Yu et al. (US 2017/0225429 A1) (“Yu”).
With respect to claim 1, Stenbeck discloses a flame retardant continuous fiber reinforced thermoplastic sheet (abstr., 0019, 0022), comprising a polymer compound (0022), and a plurality of continuous unidirectional reinforcing glass fibers embedded within the polymer compound (0024, 0055-0057), wherein the polymer compound comprises PETG copolymer (0022).  Stenbeck is silent with respect to the polymer compound comprising a polyphosphonate homopolymer.  
Ding discloses a non-halogenated flame retardant thermoplastic composition (abstr., 0005) comprising PETG (0006, 0018), polyphosphonate homopolymer (0009, 0078, 0079), and additives (0084).  Polyphosphonate homopolymer is added in the amount of from 3 to 40 weight percent (0009).  The range of the amount of polyphosphonate homopolymer of Ding overlaps the range recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the thermoplastic polymer compound of Stenbeck polyphosphonate homopolymer of Ding, as it is known in the art that polyphosphonate homopolymer is a suitable flame retardant for compositions including PETG, and Stenbeck’s polymer compound is flame retardant (0022).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the polymer compound additives as disclosed in Ding as 
The references are silent with respect to the non-halogenated flame retardant continuous fiber reinforced tape.  Pilpel discloses a glass fiber reinforced composite wherein the composite is in the form of a tape (abstr., 0065).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the sheet of Stenbeck in a form of a tape as tapes are known in the art of glass fiber reinforced sheets, and changes in shape are deigns matters that are within the purview of a person skilled in the art (MPEP 2144.04).  
Stenbeck, Ding and Pilpel are silent with respect to the amount of a smoke suppressant in the polymer compound as disclosed in the claim.  Yu discloses a flame retardant composition comprising a smoke suppressant in the amount of from about 0.2 to about 10 % by weight (abstr., 0063-0065, 0101).  The range of the amount of the smoke suppressant overlaps the range recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the polymer compound according to Stenbeck and Ding a smoke suppressant in the amount as disclosed in Yu to inhibit smoke in case the polymer is ignited.
Regarding the tape having a Class A value when tested according to ASTM E84, it is the examiner’s position that, since the references disclose the tape as disclosed in the instant specification, the tape according to the references satisfies the value recited in claim 1.
Regarding claim 2, Stenbeck, Ding, Pilpel and Yu teach the tape of claim 1.  Ding discloses polyphosphonate having molecular weight of more than 20000.  The range of molecular weight overlaps the range recited in claim 2; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 3, Stenbeck, Ding, Pilpel and Yu teach the tape of claim 1.  Ding discloses polyphosphonate having molecular weight of more than 20000.  The range of molecular weight overlaps the range recited in claim 3; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
With respect to claim 6, Stenbeck, Ding, Pilpel and Yu teach the tape of claim 1.  Ding discloses the weight percent of polyphosphonate homopolymer in the polymer compound of from 3 to 40 weight percent (0009).  The percentage amount overlaps the percentage recited in the claim; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  
With respect to claim 7, Stenbeck, Ding, Pilpel and Yu teach the tape of claim 1.  Ding discloses the weight percent of polyphosphonate homopolymer in the polymer compound of from 3 to 40 weight percent (0009).  The percentage amount overlaps the percentage recited in the claim; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  
Regarding claim 9, Stenbeck, Ding, Pilpel and Yu teach the tape of claim 1.  Ding teaches additives such as impact modifiers, anti-oxidants, fillers, uv-absorbers, plasticizers, heat stabilizers, lubricants, anti-static agents, colorants, blowing agents (0084).
As to claim 12, Stenbeck, Ding, Pilpel and Yu teach the tape of claim 1.  Pilpel discloses the content of glass fibers of from about 50% to about 85% by weight (0035); the weight percentage range overlapping the range recited in claim 12; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
With respect to claims 13 and 14, Stenbeck, Ding, Pilpel and Yu teach the tape of claim 1.  Stenbeck teaches the thickness of the sheet of from 150 micrometers to 300 micrometers (0060).  The range of thickness overlaps the ranges recited in claims 13 and 14; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 15, Stenbeck, Ding, Pilpel and Yu teach the tape of claim 1.  Stenbeck teaches the sheet can be formed from multiple layers of fiber materials (0057), but the reference is silent with respect to the multi-ply tape as recited in the claim.  Pilpel discloses a multi-ply tape having at least one layer oriented in a 0° direction and at least one layer oriented in a 90° direction (abstr, 0020, 0021, 0048) for reinforcement (0057).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the tape of Stenbeck, Ding, Pilpel and Yu as a multi-ply tape as suggested in Pilpel for reinforcement.
Regarding claim 16, Stenbeck, Ding, Pilpel and Yu teach the tape of claim 15.  Pilpel suggests two or three layers (0048).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenbeck, in view of Ding, Pilpel, and Yu, and further in view of Sun et al. (US 20160160041 A1) (“Sun”).
With respect to claim 4, Stenbeck, Ding, Pilpel and Yu teach the tape of claim 3, but are silent with respect to the Mw/Mn ratio as recited in the claim.  Sun disclosed a flame retardant composition comprising polyphosphonates having Mw of about 10,000 g/mole to about 100,000 g/mole, and Mn from about 5000 g/mole to about 50,000 g/mole (abstr., 0055).  The Mw/Mn ratio overlaps the ratio recited in claim 4; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form polyphosphonate homopolymer of Ding having a ratio Mw/Mn as disclosed in Sun as this ratio is suitable for flame retardant compositions.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenbeck, in view of Ding, Pilpel, and Yu, and further in view of Raghavendran et al. (US RE44,893 E) (“Raghavendran”).
With respect to claim 10, Stenbeck, Ding, Pilpel and Yu teach the tape of claim 1, but are silent with respect to the diameters of the glass fibers as recited in the claim.  Raghavendran discloses a layer including a thermoplastic resin and a flame retardant wherein the glass fibers have an average diameter between about 7 microns and about 22 microns (col. 2, lines 60-63, col. 3, lines 55-57).  The range of the diameters overlaps the range recited in claim 10, overlapping ranges have been held to stablish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the tape of Stenbeck, Ding, Pilpel and Yu glass fibers having diameters as disclosed in Raghavendran, as changes in size are within the purview of a person skilled in the art 
With respect to claim 11, Stenbeck, Ding, Pilpel and Yu teach the tape of claim 1.  Stenbeck discloses the continuous glass fibers being embedded in the PETG (0024, 0055-0057), but is silent with respect to the diameters of the glass fibers as recited in the claim.  Raghavendran discloses a layer including a thermoplastic resin and a flame retardant wherein the glass fibers have an average diameter between about 7 microns and about 22 microns (col. 2, lines 60-63, col. 3, lines 55-57).  The range of the diameters overlaps the range recited in claim 11, overlapping ranges have been held to stablish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the tape of Stenbeck, Ding, Pilpel and Yu glass fibers having diameters as disclosed in Raghavendran, as changes in size are within the purview of a person skilled in the art (MPEP 2144.04), and the size disclosed in Reghavendran is suitable for flame retardant polymer compounds.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenbeck, in view of Ding, Pilpel, and Yu, and further in view of Bahnmiller (US 2015/0140269).
As to claim 17, Stenbeck, Ding, Pilpel and Yu teach the tape of claim 1.  
Bahnmiller discloses a laminate panel comprising a foam structured substrate based on polyurethane and a facing (0023), the facing so configured that the panel has class A rating with regard to flame spreading relative to ASTM E84 criteria (claim 32).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stenbeck, in view of Ding, Pilpel, and Yu and further in view of Locher et al. (US 7897235 B1) (“Locher”).
With respect to claim 18, Stenbeck, Ding, Pilpel and Yu teach the tape of claim 1.  Locher discloses a flame retardant laminate panel (abstr.) comprising a layer of flame retardant material attached to a panel (abstr.), the panel comprising a substrate based on wood (col. 11, lines 46-53).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to attach the tape of claim 1 to the substrate of the panel of Locher to obtain a non-halogenated flame retardant laminate panel.

Response to Arguments
Applicant’s arguments filed on Feb. 16, 2022 have been fully considered.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783